DETAILED ACTION
The examiner has found one of the arguments from the response dated 9/24/2021 to be persuasive, and is responding with a second non-final rejection.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The objection to claim 11 is upheld because the typographical errors were not corrected.
Examiner acknowledges the amendments to the claims received on 9/24/2021 have been entered, and that no new matter has been added.

Response to Arguments
Argument 1: Applicant argues on page 6-7 in the filing on 9/24/2021 that the cited prior art does not teach “a single device… performs all the steps.”
Argument 2: Applicant argues on page 7-8 that the citation for claim 2 “offers a conclusory statement” that is “unsupported.”
Argument 3: Applicant argues on page 8-9 that the citation for claim 3 does not teach “reflection and refraction.”
Argument 4: Applicant argues on page 10-11 that the citation for claim 7 does not teach “control signals to the second device via mechanical signal, or sound.”

Response to Argument 1: Argument 1 has been fully considered, but is not persuasive.  Respectfully, Korhonen teaches master and slave devices.  Two or more devices include at least “a 
Response to Argument 2: Argument 2 has been fully considered, and has been found persuasive.  
Response to Argument 3: Argument 3 has been fully considered, and has been found persuasive.    
Response to Argument 4: Argument 4 has been fully considered, but is not persuasive.  Respectfully, Korhonen teaches playing a sound when a test pulse is received [Korhonen 0034].  A test pulse is a mechanical signal of sound.  It controls when the sound plays.  See rejection below for more details.  
This meets the claim limitations as currently claimed, and Applicant's Arguments 1 and 4 filed on 9/24/2021 are not persuasive, and Arguments 2-3 are persuasive.  
Claim Objections
Claim 1 is objected because it recites “Generating, by the device, mechanical signal,” the underlined portions are considered typographical errors.  Should be corrected to “a mechanical signal.”  Appropriate correction is required.
Claim 6, 7, and 11 are objected because it recites “generate mechanical signal,” the underlined portions are considered typographical errors. Should be corrected to “generate a mechanical signal”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korhonen et al. US 20080045140 A1, (Cited by the Applicant in IDS 03/31/2017, hereinafter Korhonen).
Claim 11: Korhonen teaches “A system comprising a plurality of devices in communication with each other (See Abstract), the system comprising: 
a first device (i.e. slave devices… master device [Korhonen 0034]), the first device including 
a speaker (See [Korhonen 0003] — “Each of the mobile devices includes a loudspeaker”) operable to generate mechanical signal having a first predetermined frequency, the mechanical signal interacting with objects within an area of effect of the generated signal (See Fig. 4 S118 with [Korhonen 0034] - “The slave devices are instructed, prior to sending the test pulse, to initiate play of a test sound when they receive the test pulse. The master device then records a time at which the test sound is received by the master device after the test pulse has been sent and computes the delay”, and the paragraph also recites “This method takes into account not only the internal delay of the device but also the external delay as a result of the time taken for the test pulse to reach the device and the time taken for the test sound to travel through the air to the master device.”, in other words the test sound is a mechanical signal of a predetermined frequency that interacts (e.g. bounces off or absorbed by a microphone) with objects (e.g. furniture within a room, or the plurality of mobile devices themselves). Also in regards to underlined above “initiate play of a test sound”, it is understood that the playing of a sound means a speaker outputting the sound); 
a microphone operable to detect the interacted mechanical signal (See Fig. 4 S118 with [0034] — “The master device then records a time at which the test sound is received by the master device after the test pulse has been sent and computes the delay”, in other words received by the master device. In regards to claimed microphone, see [0038] — “The signal may be sent as an audible signal via the air which is sufficiently loud to be picked up by the microphone of the mobile devices”, and also see [0013] — “In playing a music file in a multi-device mode, such as a multi-channel mode, one of the mobile devices (device 12 in the exemplary embodiment) serves as a master device while the other participating mobile devices (14, 16, 18, 20) are slaves”, thus the master device has a microphone operable to detect the test sound); 
a processor operable to process the detected signal to determine presence of objects within the area of effect (See Fig. 4 S118 with [0034] — “This method takes into account not only the internal delay of the device but also the external delay as a result of the time taken for the test pulse to reach the device and the time taken for the test sound to travel through the air to the master device.”, in other words determining an external delay for sound to reach a particular mobile device is interpreted to be determining a presence of an object/device, its presence indicates how much time/distance sound has to travel to reach the particular mobile device), the process resulting in a control signal (See Fig. 4 S122 with [0035] - “A single synchronization pulse is subsequently sent by the master device to all the devices to initiate play (see step S122).”, in other words once all devices are synchronized in S118, the synchronization process results in the master device to send out a playback control signal); and 
the first device operable to communicate the control signal to a second device (Korhonen 0034-0035, 0038 and Fig. 4 show that slave and master devices are at least “a first device” generating and receiving a mechanical signal (sound).  The control signal processed by the “first device” is communicated to slave devices, “a second device,” for playback via a sound pulse.  The claims do not specify that the devices are different, neither do they specify that the first and second devices are exclusive of one another); and 
wherein operations of the second device is controlled based on the control signal (Korhonen 0039 and Fig. 4 S124 shows all mobile devices play the audio file simultaneously).”

Claim 14: Korhonen teaches “The system of device of claim 11 wherein said second device is a mobile device (i.e. slave devices 14, 16, 18, 20 [Korhonen 0020, Fig. 1] note: Fig 1 shows elements 14, 16, 18, and 20 to be smart phones).”

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korhonen et al. US 20080045140 A1, (Cited by the Applicant in IDS 03/31/2017, hereinafter Korhonen), in view of Milden, Patent Number US 10748529 B1 (hereinafter “Milden”).
Claim 1:  Korhonen teaches “A method for operating a device (See Korhonen Abstract), the method comprising the steps of: 
, by the device, mechanical signal having at least one predetermined frequency…, the mechanical signal interacting with objects within an area of effect of the generated mechanical signal (i.e. The slave devices are instructed, prior to sending the test pulse, to initiate play of a test sound when they receive the test pulse. The master device then records a time at which the test sound is received by the master device after the test pulse has been sent and computes the delay. This method takes into account not only the internal delay of the device but also the external delay as a result of the time taken for the test pulse to reach the device and the time taken for the test sound to travel through the air to the master device [Korhonen 0034, Fig. 4 S118] note: the test sound is a mechanical signal of a predetermined frequency that interacts (e.g. bounces off objects or absorbed by a microphone) with objects (e.g. furniture within a room, or the plurality of mobile devices themselves); 
Detecting, by the device, the interacted mechanical signal (i.e. The master device then records a time at which the test sound is received by the master device after the test pulse has been sent and computes the delay [Korhonen 0034, Fig. 4 S118] note: master and slave are “the device”); 
Processing, by the device, the detected signal to determine presence of objects within the area of effect (i.e. This method takes into account not only the internal delay of the device but also the external delay as a result of the time taken for the test pulse to reach the device and the time taken for the test sound to travel through the air to the master device [Korhonen 0034, Fig. 4 S118] note: determining an external delay for sound to reach a particular mobile device is interpreted to be determining a presence of an object/device, its presence indicates how much time/distance sound has to travel to reach the particular mobile device), the step of processing resulting in a control signal (i.e. A single synchronization pulse is subsequently sent by the master device to all the devices to initiate play [Korhonen 0035, Fig. 4 S122] note: once all devices are synchronized in S118, the synchronization process results in the master device to send out a playback control signal); and 
controlling operation of the device based on the control signal (Korhonen 0039 and Fig. 4 S124 shows all mobile devices play the audio file simultaneously).”
Korhonen is silent regarding “outside human audible spectrum.”
Milden teaches “frequency outside human audible spectrum (i.e. device emits inaudible signals, such as sound outside of the human hearing range [Milden Col 31 lines 21-22]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Korhonen to include the feature of having the ability to emit inaudible signals as disclosed by Milden.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to better determine and adjust to the device’s environment.

Claim 3:  Korhonen and Milden teach all the limitations of claim 1, above.  Milden teaches “wherein the interaction is at least one of reflection and refraction (i.e. device emits one or more sounds (e.g., tones, clicks, pings, etc.) from a speaker or transducer (e.g., speaker 216), and monitors one or more microphones or transducers (e.g., microphone 218) to detect echoes of the omitted sound(s)... From the echoes, the voice activated device determines characteristics of the surrounding environment [Milden Col 31 lines 16-24]).”  
One would have been motivated to combine Korhonen and Milden, before the effective filing date of the invention because it provides the benefit to better determine and adjust to the device’s environment.

Claim 4:  Korhonen and Milden teach all the limitations of claim 1, above.  Korhonen teaches “wherein operation of the device comprises audio playback (Korhonen 0039 and Fig. 4 S124 shows all mobile devices play the audio file simultaneously).”  

Claim 6:  Korhonen teaches “A device comprising: 
a speaker (i.e. Each of the mobile devices includes a loudspeaker [Korhonen 0003]) operable to generate mechanical signal having at least one predetermined frequency…, the mechanical signal interacting with objects within an area of effect of the generated mechanical signal (i.e. The slave devices are instructed, prior to sending the test pulse, to initiate play of a test sound when they receive the test pulse. The master device then records a time at which the test sound is received by the master device after the test pulse has been sent and computes the delay. This method takes into account not only the internal delay of the device but also the external delay as a result of the time taken for the test pulse to reach the device and the time taken for the test sound to travel through the air to the master device [Korhonen 0034, Fig. 4 S118] note: the test sound is a mechanical signal of a predetermined frequency that interacts (e.g. bounces off objects or absorbed by a microphone) with objects (e.g. furniture within a room, or the plurality of mobile devices themselves.  Note2: in regards to underlined above “initiate play of a test sound”, it is understood that the playing of a sound means a speaker outputting the sound); 
a microphone (i.e. signal may be sent as an audible signal via the air which is sufficiently loud to be pickedup by the microphone of the mobile devices [Korhonen 0038]… one of the mobile devices (device 12 in the exemplary embodiment) serves as a master device while the other participating mobile devices (14, 16, 18, 20) are slaves [Korhonen 0013] note: thus the master device has a microphone operable to detect the test sound) operable to detect the interacted (i.e. The master device then records a time at which the test sound is received by the master device after the test pulse has been sent and computes the delay [Korhonen 0034, Fig. 4 S118]); 
a processor operable to process the detected signal to determine presence of objects within the area of effect to result in a control signal (i.e. This method takes into account not only the internal delay of the device but also the external delay as a result of the time taken for the test pulse to reach the device and the time taken for the test sound to travel through the air to the master device [Korhonen 0034, Fig. 4 S118] note: determining an external delay for sound to reach a particular mobile device is interpreted to be determining a presence of an object/device, its presence indicates how much time/distance sound has to travel to reach the particular mobile device. Then See “A single synchronization pulse is subsequently sent by the master device to all the devices to initiate play (see step S122) note: once all devices are synchronized in S118, the synchronization process results in the master device to send out a playback control signal” [Korhonen 0035, Fig. 4 S122]); and 
said processor further operable to control operation of the device based on the control signal (Korhonen 0039 and Fig. 4 S124 shows all mobile devices play the audio file simultaneously).”
Korhonen is silent regarding “outside human audible spectrum.”
Milden teaches “frequency outside human audible spectrum (i.e. device emits inaudible signals, such as sound outside of the human hearing range [Milden Col 31 lines 21-22]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Korhonen to include the feature of having the ability to emit inaudible signals as disclosed by Milden.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to better determine and adjust to the device’s environment.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korhonen et al. US 20080045140 A1, (Cited by the Applicant in IDS 03/31/2017, hereinafter Korhonen), in view of Milden, Patent Number US 10748529 B1 (hereinafter “Milden”), in view of Freund, Patent Application Number US 20160021291 A1 (hereinafter Freund).
Claim 5:  Korhonen and Milden teach all the limitations of claim 1, above.  Korhonen teaches “wherein the objects comprise a user (See [0034] — “Assuming the listeners will be located closer to the master device than the slave devices, this may provide a more accurate synchronization of the sound.”, in other words multiple users are present near the master and slave devices, thus the transmitted sound test signals are bouncing off the users as well as the other objects (e.g. furniture)).”  
Korhonen and Milden are silent regarding “and the method further comprising the step of recognizing gesture of the user.”
Freund teaches “and the method further comprising the step of recognizing gesture of the user (i.e. user input module 112 allows user inputs to be provided to the wearable device… a movement or sequence of movements (e.g., also referred to as a gesture) [Freund 0012]… although the techniques discussed herein are discussed with reference to launching a camera of the wireless device 104, the techniques discussed herein can analogously be used to launch other functionality of the wireless device, such as… launching music playback functionality [Freund 0031]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Korhonen and Milden to include the feature of having the ability to recognize gestures as disclosed by Freund.  


Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korhonen et al. US 20080045140 A1, (Cited by the Applicant in IDS 03/31/2017, hereinafter Korhonen), in view of Leon et al, Patent Application Number US 20080125172 A1 (hereinafter “Leon”).
Claim 7:  Korhonen teaches “A method for operating a plurality of devices (See Abstract), the method comprising the steps of: 
generating, by a first device of the plurality of devices, mechanical signal having a first predetermined frequency, the mechanical signal interacting with objects within an area of effect of the generated mechanical signal (i.e. The slave devices are instructed, prior to sending the test pulse, to initiate play of a test sound when they receive the test pulse. The master device then records a time at which the test sound is received by the master device after the test pulse has been sent and computes the delay… This method takes into account not only the internal delay of the device but also the external delay as a result of the time taken for the test pulse to reach the device and the time taken for the test sound to travel through the air to the master device [Korhonen 0034, Fig. 4 S118] note: the test sound is a mechanical signal of a predetermined frequency that interacts (e.g. bounces off or absorbed by a microphone) with objects (e.g. furniture within a room, or the plurality of mobile devices themselves). Also in regards to underlined above “initiate play of a test sound”, it is understood that the playing of a sound means a speaker outputting the sound); 
the first device, the interacted mechanical signal (i.e. The master device then records a time at which the test sound is received by the master device after the test pulse has been sent and computes the delay [Korhonen 0034, Fig. 4 S118] note: master and slave are “the first device”. In regards to claimed microphone, see [0038] - “The signal may be sent as an audible signal via the air which is sufficiently loud to be picked up by the microphone of the mobile devices”, and also see [0013] - “In playing a music file in a multi-device mode, such as a multi-channel mode, one of the mobile devices (device 12 in the exemplary embodiment) serves as a master device while the other participating mobile devices (14, 16, 18, 20) are slaves”, thus the master device has a microphone operable to detect the test sound); 
processing, by the first device, the detected signal to determine presence of objects within the area of effect, the process resulting in a control signal (i.e. This method takes into account not only the internal delay of the device but also the external delay as a result of the time taken for the test pulse to reach the device and the time taken for the test sound to travel through the air to the master device [Korhonen 0034, Fig. 4 S118] note: determining an external delay for sound to reach a particular mobile device is interpreted to be determining a presence of an object/device, its presence indicates how much time/distance sound has to travel to reach the particular mobile device. Then see Fig. 4 S122 with [0035] - “A single synchronization pulse is subsequently sent by the master device to all the devices to initiate play (see step S122).”, in other words once all devices are synchronized in S118, the synchronization process results in the master device to send out a playback control signal)); and 
communicating the control signal to a second device of the plurality of devices using mechanical signal (Korhonen 0034-0035, 0038 and Fig. 4 show that slave and master devices are at least “a first device” generating and receiving a mechanical signal (sound).  The control signal processed by the “first device” is communicated to slave devices, “a second device,” for playback via a sound pulse.  The claims do not specify that the devices are different, neither do they specify that the first and second devices are exclusive of one another)…”
Korhonen is silent regarding “having a second predetermined frequency.”
Leon teaches “having a second predetermined frequency (i.e. a lighting device of a first of the plurality of participant wireless communication terminals to respond to audio signals in a first audio frequency range and to cause a lighting device of a second of the plurality of participant wireless communication terminals to respond to audio signals in a second audio frequency range different from the first audio frequency range [Leon 0018])”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Korhonen to include the feature of having the ability to use a second frequency as disclosed by Leon.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to execute playback of the song file simultaneously on the plurality of participant wireless communication terminals [Leon 0019].”

Claim 8:  Korhonen and Leon teach all the limitations of claim 7, above.  Korhonen teaches “wherein the objects comprise a user (See [Korhonen 0034] — “Assuming the listeners will be located closer to the master device than the slave devices, this may provide a more accurate synchronization of the sound.”, in other words multiple users are present near the master and slave devices, thus the transmitted sound test signals are bouncing off the users as well as the other objects (e.g. furniture)).”  

Claim 9:  Korhonen and Leon teach all the limitations of claim 8, above.  Korhonen teaches “wherein the first device is proximal to the user (See [Korhonen 0034] — “Assuming the listeners will be located closer to the master device than the slave devices, this may provide a more accurate synchronization of the sound.”, in other words first device proximal to the user).”  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korhonen et al. US 20080045140 A1, (Cited by the Applicant in IDS 03/31/2017, hereinafter Korhonen), in view of Leon et al, Patent Application Number US 20080125172 A1 (hereinafter “Leon”), in view of Freund, Patent Application Number US 20160021291 A1 (hereinafter Freund).
Claim 10:  Korhonen and Leon teach all the limitations of claim 8, above.  Korhonen and Leon are silent regarding “further comprising the step of recognizing gesture of the user.”
Freund teaches “further comprising the step of recognizing gesture of the user (i.e. user input module 112 allows user inputs to be provided to the wearable device… a movement or sequence of movements (e.g., also referred to as a gesture) [Freund 0012]… although the techniques discussed herein are discussed with reference to launching a camera of the wireless device 104, the techniques discussed herein can analogously be used to launch other functionality of the wireless device, such as… launching music playback functionality [Freund 0031]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Korhonen and Leon to include the feature of having the ability to recognize user gestures as disclosed by Freund.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit of “resulting in the wireless device being ready to capture images [or music playback in 0031] by the time the user walks to and picks up the wireless device [Freund 0009].”

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korhonen et al. US 20080045140 A1, (Cited by the Applicant in IDS 03/31/2017, hereinafter Korhonen), In view of Freund, Patent Application Number US 20160021291 A1 (hereinafter Freund).
Claim 12:  Korhonen teaches all the limitations of claim 11, above.  Korhonen teaches “wherein the objects include a user (See [Korhonen 0034] — “Assuming the listeners will be located closer to the master device than the slave devices, this may provide a more accurate synchronization of the sound.”, in other words multiple users are present near the master and slave devices, thus the transmitted sound test signals are bouncing off the users as well as the other objects (e.g. furniture)); and 
the system further comprising a third device (i.e. slave devices 14, 16, 18, 20 [Korhonen 0020, Fig. 1] note: Fig 1 shows elements 14, 16, 18, and 20 to be smart phones).”
Korhonen is silent regarding “having at least one of an accelerometer and a gyro sensor operable to acquire user gesture.”
Freund teaches “having at least one of an accelerometer and a gyro sensor operable to acquire user gesture (i.e. user input module 112 allows user inputs to be provided to the wearable device… a movement or sequence of movements (e.g., also referred to as a gesture) of the wearable device 102 detected by the wearable device 102 (e.g., detected by accelerometers or gyroscopes of the wearable device 102) [Freund 0012]… although the techniques discussed herein are discussed with reference to launching a camera of the wireless device 104, the techniques discussed herein can analogously be used to launch other functionality of the wireless device, such as… launching music playback functionality [Freund 0031]).”

One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit of “resulting in the wireless device being ready to capture images [or music playback in 0031] by the time the user walks to and picks up the wireless device [Freund 0009].”

Claim 13:  Korhonen and Freund teach all the limitations of claim 12, above.  Freund teaches “wherein said third device is a wearable device (i.e. user input module 112 allows user inputs to be provided to the wearable device… a movement or sequence of movements (e.g., also referred to as a gesture) [Freund 0012]).”  
One would have been motivated to combine Korhonen and Freund, before the effective filing date of the invention because it provides the benefit of “resulting in the wireless device being ready to capture images [or music playback in 0031] by the time the user walks to and picks up the wireless device [Freund 0009].”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All the references listed on 892 are related to . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169. The examiner can normally be reached Monday-Thursday, 7:00 am - 5:00 pm CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 2171                                                                                                                                                                                                        

/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171